--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION COPY




FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of December 22, 2010, by and among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), GENERAL MARITIME
SUBSIDIARY CORPORATION, a Marshall Islands corporation (the “Borrower”), the
Lenders party from time to time to the Credit Agreement referred to below (the
“Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
(in such capacity, the “Administrative Agent”) and as Collateral Agent.  Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.


W I T N E S S E T H :


WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to an Amended and Restated Credit Agreement, dated as of October 20,
2008 and amended on October 27, 2009, December 18, 2009 and July 12, 2010 (as
further amended, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”); and


WHEREAS, subject to the terms and conditions of this Fourth Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;


NOW, THEREFORE, it is agreed:


I.             Amendments to Credit Agreement.


1.             Section 8.03 of the Credit Agreement is hereby amended by
deleting the text “and (y)” and inserting the text “or (y)” in lieu thereof.


2.             Section 8.15 of the Credit Agreement is hereby amended by
inserting the text “, provided that to the extent any such Subsidiaries are
released from their obligation to guarantee the Senior Unsecured Notes, the
guarantees of such Subsidiaries of the Obligations will also be released unless
such Subsidiaries are otherwise required to guarantee the Obligations pursuant
to the terms of this Agreement” immediately preceding the period (“.”) appearing
in said Section.


3.             Section 9.03(iii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(iii)         the Parent may make, pay or declare Dividends, including Stock
Buy-Backs; provided that for all Dividends paid pursuant to this clause (iii):


(A)           such Dividends are paid within 90 days of the declaration thereof;


(B)           no Default or Event of Default has occurred and is continuing (or
would arise after giving effect thereto) at the time of declaration of such
Dividends,

 
 

--------------------------------------------------------------------------------

 

(C)           no Significant Default has occurred and is continuing (or would
arise after giving effect thereto) at the time of payment of such Dividends,


(D)           prior to the Fourth Amendment Effective Date (x) the aggregate
Dividends paid in respect of a fiscal quarter shall not exceed $0.125 per common
share (with such amount to be adjusted for any stock dividends, stock splits and
stock combinations issued after the Restatement Effective Date) of the Parent,
(y) such Dividends paid in respect of a fiscal quarter shall only be paid after
the date of delivery of quarterly or annual financial statements for such fiscal
quarter, pursuant to Sections 8.01(a) and (b), as the case may be, and on or
prior to 45 days after the immediately succeeding fiscal quarter and (z) on or
prior to the payment of such Dividends, the Parent shall deliver to the
Administrative Agent an officer’s certificate signed by the Chief Financial
Officer of the Parent, certifying that the requirements set forth in clauses (A)
through and including (D) are satisfied, and


(E)           from and after the Fourth Amendment Effective Date (x) (I) if the
Net Debt to EBITDA Ratio is greater than 6.00 to 1.00 as reflected in the
financial statements for the most recently ended Test Period, the aggregate
Dividends paid in respect of a fiscal quarter shall not exceed, for any
Dividends, $0.01 per common share (with such amount to be adjusted for any stock
dividends, stock splits and stock combinations issued after the Fourth Amendment
Effective Date) of the Parent and (II) if the Net Debt to EBITDA Ratio is equal
to or less than 6.00 to 1.00 as reflected in the financial statements for the
most recently ended Test Period, the aggregate Dividends paid in respect of a
fiscal year shall not exceed $30,000,000,  (y) such Dividends paid in respect of
a fiscal quarter shall only be paid after the date of delivery of quarterly or
annual financial statements for such fiscal quarter, pursuant to Sections
8.01(a) and (b), as the case may be, and on or prior to 45 days after the
immediately succeeding fiscal quarter and (z) on or prior to the payment of such
Dividends, the Parent shall deliver to the Administrative Agent an officer’s
certificate signed by the Chief Financial Officer of the Parent, certifying that
the requirements set forth in clauses (A) through and including (C) and (E) are
satisfied; provided that, for the avoidance of doubt, the limitations set forth
in this clause (E) shall include any Dividends paid pursuant to clause (D) above
for the fiscal year ending December 31, 2010.”


4.             Section 9.05(vii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(vii)        so long as no Event of Default exists or would result therefrom,
the Parent and the Borrower may make Investments in its non-Wholly-Owned
Subsidiaries; provided that (x) the aggregate amount of all Investments under
this clause (vii) shall not exceed $100,000,000 and (y) if a Non-Recourse
Default has occurred and is continuing at any time, then neither the Parent nor
the Borrower may make any Investments in such Non-Recourse Subsidiary at such
time;”


5.             Section 9.07 of the Credit Agreement is hereby amended by
inserting the text “; provided that, in addition to the covenant set forth
above, in the event that a Non-Recourse Default has occurred and is continuing,
the Non-Recourse Subsidiary that is subject to such Non-Recourse Default shall
also be deemed not to be a Subsidiary for the purpose hereof” immediately
following the text “$25,000,000” appearing in said Section.

 
2

--------------------------------------------------------------------------------

 

6.             Section 9.08 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“9.08        Net Debt to EBITDA Ratio.  The Parent will not permit the Net Debt
to EBITDA Ratio on the last day of each fiscal quarter to be greater than the
ratio set forth opposite such fiscal quarter; provided that in the event that a
Non-Recourse Default has occurred and is continuing, this Section 9.08 shall be
complied with both (x) including such Non-Recourse Subsidiary as a Subsidiary of
the Parent and (y) excluding such Non-Recourse Subsidiary as a Subsidiary of the
Parent:


FISCAL QUARTER ENDING
NET DEBT TO EBITDA RATIO
On the last day of each fiscal quarter from the Fourth Amendment Effective Date
to and including September 30, 2011
8.75 to 1.00
December 31, 2011 and on the last day of each fiscal quarter thereafter
5.50 to 1.00



7.             Section 9.11 of the Credit Agreement is hereby amended by (x)
deleting the text “and (vii)” appearing in said Section and inserting the text
“, (vii)” in lieu thereof and (y) inserting the text “and (viii) Non-Recourse
Indebtedness” immediately following the text “provisions of this Agreement”
appearing in said Section.


8.             Section 9.12(a) of the Credit Agreement is hereby amended by
inserting the text “(other than a Non-Recourse Subsidiary)” immediately
following the text “to issue” appearing in said Section.


9.             Section 10.04 of the Credit Agreement is hereby amended by
inserting the text “(A) if a Non-Recourse Default shall occur or be continuing
or (B)” immediately following the text “this Section 10.04” appearing in said
Section.
 
10.           The definition of “Applicable Margin” appearing in Section 11 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


““Applicable Margin” shall mean a percentage per annum equal to (x) prior to the
Fourth Amendment Effective Date, 2.50% and (y) initially from and after the
Fourth Amendment Effective Date, 3.50%; provided that, from and after each day
of delivery of any certificate delivered in accordance with the first sentence
of the following paragraph indicating an entitlement to a different margin for
the Loans than that described in the immediately preceding sentence (each, a
“Start Date”) to and including the applicable End Date described below, the
Applicable Margin for such Loans (hereinafter, the “Adjustable Applicable
Margin”) shall be those set forth below opposite the Net Debt to EBITDA Ratio
indicated to have been achieved in any certificate delivered in accordance with
the following sentence:

 
3

--------------------------------------------------------------------------------

 


Net Debt to EBITDA Ratio
 
Applicable Margin
     
Greater than 6.00 to 1.00
 
3.50%
     
Equal to or less than 6.00 to 1.00
 
3.00%



The Net Debt to EBITDA Ratio used in a determination of Adjustable Applicable
Margin shall be determined based on the delivery of a certificate of the Parent
(each, a “Quarterly Pricing Certificate”) by an authorized officer of the Parent
to the Administrative Agent (with a copy to be sent by the Administrative Agent
to each Lender), within 45 days of the last day of any fiscal quarter of the
Parent, which certificate shall set forth the calculation of the Net Debt to
EBITDA Ratio as at the last day of the Test Period ended immediately prior to
the relevant Start Date and the Adjustable Applicable Margin which shall be
thereafter appli­cable (until same are changed or cease to apply in accordance
with the following sentences).  The Adjustable Applicable Margin so determined
shall apply, except as set forth in the succeeding sentence, from the relevant
Start Date to the earlier of (x) the date on which the next certificate is
delivered to the Administrative Agent or (y) the date which is 45 days following
the last day of the Test Period in which the previous Start Date occurred (such
earlier date, the “End Date”), at which time, if no certificate has been
delivered to the Administrative Agent indicating an entitlement to new
Adjustable Applicable Margin (and thus commencing a new Start Date), the
Adjustable Applicable Margin shall be those set forth in the first sentence of
this definition (such Adjustable Applicable Margin as so determined, the
“Highest Adjustable Applicable Margin”).  Notwithstanding anything to the
contrary contained above in this definition, the Adjustable Applicable Margin
shall be the Highest Adjustable Applicable Margin at all times during which
there shall exist any Default or any Event of Default.


Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Net Debt
to EBITDA Ratio set forth in any Quarterly Pricing Certificate delivered for any
period is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
(x) less than that which would have been applicable had the Net Debt to EBITDA
Ratio been accurately determined or (y) greater than that which would have been
applicable had the Net Debt to EBITDA Ratio been accurately determined, then,
for all purposes of this Agreement, the “Applicable Margin” for any day
occurring within the period covered by such Quarterly Pricing Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Net Debt to EBITDA Ratio for such period, and (i) in the
case of clause (x) above, any shortfall in the interest or fees theretofore paid
by the Borrower for the relevant period pursuant to Sections 1.07(a) and 3.01(c)
as a result of the miscalculation of the Net Debt to EBITDA Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 1.07(a) or Section 3.01(c), as applicable, at the time the interest or
fees for such period were required to be paid pursuant to said Section on the
same basis as if the Net Debt to EBITDA Ratio had been accurately set forth in
such Quarterly Pricing Certificate (and shall remain due and payable until paid
in full, together with all amounts owing under Section 1.07(c), in accordance
with the terms of this Agreement) and (ii) in the case of clause (y) above, any
windfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to Sections 1.07(a) and 3.01(c) as a result of the
miscalculation of the Net Debt to EBITDA Ratio shall be credited to the Borrower
against any future repayments of Loans and/or payment of interest.”.

 
4

--------------------------------------------------------------------------------

 

11.           The definition of “Acceptable Replacement Vessel” appearing in
Section 11 of the Credit Agreement is hereby amended by inserting following text
immediately after the text “Acceptable Flag Jurisdiction” appearing in said
definition:


“provided, further, that notwithstanding anything else to the contrary contained
herein, it is understood and agreed that the “Stena Vision” shall be an
Acceptable Replacement Vessel for the “Stena Victory,” and the “Stena Victory”
shall be an Acceptable Replacement Vessel for the “Stena Vision”.


12.           The definition of “Contingent Obligation” appearing in Section 11
of the Credit Agreement is hereby amended by deleting the text “leases,
dividends or other obligations” immediately preceding the text “(“primary
obligations”)” appearing in said definition.


13.           The definition of “Vessel Exchange” appearing in Section 11 of the
Credit Agreement is hereby amended by deleting the first paragraph of said
definition in its entirety and inserting the following text in lieu thereof:


““Vessel Exchange” shall mean the exchange of (x) a Mortgaged Vessel for a
Vessel which Vessel shall constitute an Acceptable Replacement Vessel or (y) the
“Stena Victory” for the “Stena Vision,” or the “Stena Vision” for the “Stena
Victory”; provided that, in each case, the following conditions are satisfied
with respect to such exchange:”.


14.           Section 11 of the Credit Agreement is hereby further amended by
adding the following new definitions in correct alphabetical order:


“Adjustable Applicable Margin” shall have the meaning provided in the definition
of “Applicable Margin”.


“End Date” shall have the meaning provided in the definition of “Applicable
Margin”.


“Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated as
of December [__], 2010.


“Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.

 
5

--------------------------------------------------------------------------------

 

“Highest Adjustable Applicable Margin” shall have the meaning provided in the
definition of “Applicable Margin”.


“Non-Recourse Default” shall mean (i) a default by such Non-Recourse Subsidiary
in any payment of any Non-Recourse Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Non-Recourse
Indebtedness was created or (ii) a Non-Recourse Subsidiary shall default in the
observance or performance of any agreement or condition relating to any
Non-Recourse Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Non-Recourse Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Non-Recourse
Indebtedness to become due prior to its stated maturity or (iii) any
Non-Recourse Indebtedness shall be declared to be due and payable, or required
to be prepaid other than by a regularly scheduled required pre­payment, prior to
the stated maturity thereof.


“Non-Recourse Indebtedness” shall mean any Indebtedness of a Non-Recourse
Subsidiary that is non-recourse to any Credit Party and for which no Credit
Party provides any credit support; provided such Indebtedness may be full
recourse to the Non-Recourse Subsidiary.


“Non-Recourse Subsidiary” shall mean any subsidiary of the Parent which has been
designated by the Parent as an “Unrestricted Subsidiary” under and as defined in
the Senior Unsecured Note Documents and in an officer’s certificate delivered to
the Administrative Agent; provided that neither the Parent nor any subsidiary of
the Parent shall have any liability or recourse with respect to any Non-Recourse
Indebtedness of such Non-Recourse Subsidiary.


“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Margin”.


“Start Date” shall have the meaning provided in the definition of “Applicable
Margin”.


15.           Section 13.22 of the Credit Agreement is hereby amended by
deleting the first paragraph of said Section in its entirety and inserting the
following text in lieu thereof:


“13.22      Additional Mortgaged Vessels.  On or after (x) the First Amendment
Effective Date, the Parent shall have the right to cause one or more of the
Vessels listed on Schedule XIII (each Vessel listed on Schedule XIII, an
“Additional Mortgaged Vessel”) to constitute a “Mortgaged Vessel” and (y) the
Fourth Amendment Effective Date, the Parent shall have the right to cause the
“Stena Victory” to be exchanged for the “Stena Vision,” or the “Stena Vision” to
be exchanged for the “Stena Victory,” in each case to the extent the Vessel
being so exchanged is a Mortgaged Vessel at such time; provided that, in the
case of both clauses (x) and (y), each of the following with respect to such
Additional Mortgaged Vessel is satisfied to the reasonable satisfaction of the
Collateral Agent:
 
16.           Section 13.22 of the Credit Agreement is hereby further amended by
(x) inserting the text “(I)” immediately following the text “certifying that”
appearing in clause (iv) of said Section and (y) deleting the text “and (ii)
conform with the insurance requirements of such Additional Vessel Mortgage”
appearing in clause (iv) of said section and inserting the text “or (II) conform
with the insurance requirements of such Vessel Mortgage” in lieu thereof
 
 
6

--------------------------------------------------------------------------------

 

17.           Schedule VI to the Credit Agreement is hereby amended and restated
in its entirety in the form attached hereto as Annex I.


II.             Miscellaneous Provisions.


1.             In order to induce the Lenders to enter into this Fourth
Amendment, the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists as of the Fourth Amendment Effective Date (as defined
below) before and after giving effect to this Fourth Amendment and (ii) all of
the representations and warranties contained in the Credit Agreement or the
other Credit Documents are true and correct in all material respects on the
Fourth Amendment Effective Date both before and after giving effect to this
Fourth Amendment, with the same effect as though such representations and
warranties had been made on and as of the Fourth Amendment Effective Date (it
being understood that any representation or warranty made as of a specific date
shall be true and correct in all material respects as of such specific date).


2.             This Fourth Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Credit Documents or any of the other instruments or agreements referred to
therein, or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.


3.             This Fourth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery of any
executed counterpart of this Fourth Amendment by telecopy or electronic mail by
any party hereto shall be effective as such party’s original executed
counterpart.


4.             THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


5.             This Fourth Amendment shall become effective on the date (the
“Fourth Amendment Effective Date”) when (i) the Parent, the Borrower, the
Administrative Agent and the Lenders constituting the Required Lenders shall
have signed a counterpart hereof (whether the same or different counter­parts)
and shall have delivered (including by way of pdf, facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention: May Yip-Daniels (facsimile number: 212-354-8113 /
e-mail address: myip@whitecase.com), (ii) the Borrower shall have paid a
non-refundable cash fee in Dollars in an amount equal to 25 basis points (0.25%)
on an amount equal to the Commitment of each Lender party hereto as in effect on
the Fourth Amendment Effective Date (immediately prior to the occurrence
thereof), which fee shall be earned by each such Lender and made payable to the
Administrative Agent for distribution to such Lenders, (iii) the Borrower shall
have paid to the Administrative Agent all outstanding fees and expenses in
connection with the Fourth Amendment (including, without limitation, the fees
and expenses of White & Case LLP), (iv) the Borrower shall have delivered to the
Lenders an appraisal report of a recent date (and in no event dated earlier than
30 days prior to the delivery thereof to the Lenders) in scope, form and
substance, and from independent appraisers, reasonably satisfac­tory to the
Administrative Agent, stating the then current fair market value of each of the
Mortgaged Vessels on such date, the results of which shall be reasonably
satisfactory to the Lenders and (v) the Parent shall have caused the “Stena
Victory” or the “Stena Vision,” each of which is listed as an “Additional
Mortgaged Vessel” on Schedule XIII, to constitute a “Mortgaged Vessel” and shall
have satisfied or caused to be satisfied each of the requirements set forth in
Section 13.22 of the Credit Agreement to the reasonable satisfaction of the
Collateral Agent.

 
7

--------------------------------------------------------------------------------

 

6.             From and after the Fourth Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement, as
modified hereby on the Fourth Amendment Effective Date.




*        *        *

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.





 
GENERAL MARITIME CORPORATION
                     
By:
/s/ Jeffrey Pribor
     
Name:
Jeffrey Pribor
   
Title:
Chief Financial Officer and Executive
     
Vice President
                     
GENERAL MARITIME SUBSIDIARY CORPORATION
                     
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Secretary


 
 

--------------------------------------------------------------------------------

 



 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
 
Individually and as Administrative Agent and Collateral Agent
                     
By:
/s/ Colleen Durkin
     
Name:
Colleen Durkin
   
Title:
First Vice President
                     
By:
/s/ Martin Lunder
     
Name:
Martin Lunder
   
Title:
Senior Vice President


 
 

--------------------------------------------------------------------------------

 

By executing and delivering a copy hereof, each Subsidiary Guarantor hereby
acknowledges and agrees that all Guaranteed Obligations of the Subsidiary
Guarantors shall be fully guaranteed pursuant to the Subsidiaries Guaranty and
shall be fully secured pursuant to the Security Documents, in each case in
accordance with the respective terms and provisions thereof.  Each of the
undersigned, each being a Subsidiary Guarantor under, and as defined in, the
Credit Agreement referenced in the foregoing Fourth Amendment, hereby consents
to the enter­ing into of the Fourth Amendment and agrees to the provisions
thereof.



 
Acknowledged and Agreed by:
 
GMR DAPHNE LLC
 
GMR AGAMEMNON LLC
 
GMR AJAX LLC
 
GMR ALEXANDRA LLC
 
GMR ARGUS LLC
 
GMR CONSTANTINE LLC
 
GMR DEFIANCE LLC
 
GMR GEORGE T. LLC
 
GMR GULF LLC
 
GMR HARRIET G. LLC
 
GMR HOPE LLC
 
GMR HORN LLC
 
GMR KARA G. LLC
 
GMR MINOTAUR LLC
 
GMR ORION LLC
 
GMR PHOENIX LLC
 
GMR PRINCESS LLC
 
GMR PROGRESS LLC
 
GMR REVENGE LLC
 
GMR SPYRIDON LLC
 
GMR ST. NIKOLAS LLC
 
GMR STRENGTH LLC
                 
By:
/s/ Brian Kerr
   
Name:
Brian Kerr
   
Title:
Manager


 
 

--------------------------------------------------------------------------------

 



 
ARLINGTON TANKERS LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Treasurer
                     
VISION LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer
                     
VICTORY LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer
                     
COMPANION LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer
                     
COMPATRIOT LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer
                     
CONCEPT LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer


 
 

--------------------------------------------------------------------------------

 



 
CONCORD LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer
                     
CONSUL LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer
                     
CONTEST LTD.
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Vice President and Treasurer


 
 

--------------------------------------------------------------------------------

 



 
GMR CHARTERING LLC
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Manager


 
 

--------------------------------------------------------------------------------

 



 
GMR ELEKTRA LLC
           
By:
/s/ Brian Kerr
     
Name:
Brian Kerr
   
Title:
Manager


 
 

--------------------------------------------------------------------------------

 



 
THE COMMON SEAL of
 
GENERAL MARITIME CREWING PTE. LTD.
 
was hereunto affixed by
                     
By:
/s/ James Edward Paisley
     
Name:
James Edward Paisley
   
Title:
Director
                     
By:
/s/ Cher Choon Teck
     
Name:
Cher Choon Teck
   
Title:
Secretary


 
 

--------------------------------------------------------------------------------

 



 
GENERAL MARITIME MANAGEMENT (PORTUGAL), LDA.
                 
By:
/s/ Rui Jorge Pais Pereira
     
Name:
Rui Jorge Pais Pereira
   
Title:
Manager


 
 

--------------------------------------------------------------------------------

 
 

 
LIMITED “GENERAL MARITIME CREWING”
             
By:
/s/ Gennadiy Liventsov
     
Name:
Gennadiy Liventsov
   
Title:
Director


 
 

--------------------------------------------------------------------------------

 



 
GMR ADMINISTRATION CORP.,
 
as Subsidiary Guarantor
                     
By:
/s/ John C. Georgiopoulos
     
Name:
John C. Georgiopoulos
   
Title:
Vice President and Secretary
           
GENERAL MARITIME MANAGEMENT LLC,
 
as Subsidiary Guarantor
                     
By:
/s/ Peter Bell
     
Name:
Peter Bell
   
Title:
Manager & Commercial Director


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
     
NAME OF INSTITUTION:
     
Allied Irish Banks, p.l.c.
             
By:
/s/ Matt Toolan
     
Name:
Matt Toolan    
Title:
Head of Infrastructure, London          
By:
         
Name:
       
Title:
   


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
BNP PARIBAS
                     
By:
/s/ Guillaume Deve       
Name:
Guillaume Deve      
Title:
Managing Director              
By:
/s/ Kevin O’Hara
     
Name:
Kevin O’Hara
   
Title:
Director


 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
Bank of Scotland
                     
By:
/s/ Douglas Newton
     
Name:
Douglas Newton
   
Title:
Director


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
CREDIT INDUSTRIEL ET COMMERCIAL
                     
By:
/s/ Alex Aupoix
     
Name:
Alex Aupoix
   
Title:
Vice President
           
By:
/s/ Adrienne Malloy
     
Name:
Adrienne Molloy
   
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
CITIBANK N.A.
                     
By:
/s/ Robert Malleck
     
Name:
Robert Malleck
   
Title:
Director


 
 

--------------------------------------------------------------------------------

 


 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
Commerzbank Aktiengesellschaft, Filiae Luxemburg
                     
By:
/s/  Andrew Stockemer
     
Name:
Andrea Stockemer
   
Title:
Assistant Vice President
                     
By:
/s/  Mert Yilmaz
      Name:
Mert Yilmaz
   
Title:
Associate

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
DANISH SHIP FINANCE A/S
 
(DANMARKS SKIBSKREDIT A/S)
                     
By:
/s/  Ole Staergaard
     
Name:
Ole Staergaard
   
Title:
Senior Relationship Manager
                     
By:
/s/  Erik I. Lassen
     
Name:
Erik I. Lassen
   
Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
DnB NOR Bank ASA
           
By:
/s/ Nikolai A. Nachamkin
     
Name:
Nikolai A. Nachamkin
   
Title:
Senior Vice President
           
By:
/s/ Giacomo Landi
     
Name:
Giacomo Landi
   
Title:
Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
Lloyds TSB Bank Plc
           
By:
/s/ Douglas Newton
     
Name:
Douglas Newton
   
Title:
Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
NATIXIS
           
By:
/s/ Susan Bellanger
     
Name:
Susan Bellanger
   
Title:
               
By:
/s/ Didier Berger
     
Name:
Didier Berger
   
Title:
   



 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
THE ROYAL BANK OF SCOTLAND PLC
           
By:
/s/ Christopher L. Patrick
     
Name:
Christopher L. Patrick
   
Title:
Director, Transaction & Portfolio Management, Shipping
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
SANTANDER UK PLC (FORMERLY ALLIANCE & LEICESTER PLC)
           
By:
/s/ Mark McCarthy
     
Name:
Mark McCarthy
   
Title:
Head of Shipping


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
Skandinaviska Enskilda Banken AB (publ)
           
By:
/s/ Bjarte Boe
     
Name:
Bjarte Boe
   
Title:
Head of Structured Finance
           
By:
/s/ Olof Whoerot
     
Name:
Olof Whoerot
   
Title:
Head of Legal


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
Sumitomo Mitsui Banking Corporation
           
By:
/s/ Yoshihiro Hyakutome
     
Name:
Yoshihiro Hyakutome
   
Title:
General Manager


 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME
SUBSIDIARY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
           
NAME OF INSTITUTION:
           
UniCredit Bank AG
           
By:
/s/ Jan Kathmann
     
Name:
Jan Kathmann
   
Title:
               
By:
/s/ Ulli Gohring
     
Name:
Ulli Gohring
   
Title:
   


 
 

--------------------------------------------------------------------------------

 

ANNEX I


INSURANCE


Insurance to be maintained on each Mortgaged Vessel:


(a)  The Parent shall, and shall cause its Subsidiaries to, at the Parent’s
expense, keep each Mortgaged Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably satisfactory to the Collateral Agent and under forms of
policies approved by the Collateral Agent against the risks indicated below and
such other risks as the Collateral Agent may specify from time to time:
 
(i)            Marine and war risk, including London Blocking and Trapping
Addendum and Lost Vessel Clause, hull and machinery insurance in an amount in
U.S. dollars equal to, except as otherwise approved or required in writing by
the Collateral Agent, the greater of (x) the then full commercial value of the
Mortgaged Vessel and (y) an amount which, when aggregated with such insured
value of the other Mortgaged Vessels (if the other Mortgaged Vessels are then
subject to a Collateral Vessel Mortgage in favor of the Collateral Agent under
the Credit Agreement, and have not suffered an Event of Loss), is equal to 120%
of the sum of (A) the aggregate principal amount of outstanding Term Loans at
such time and (B) the Total Revolving Loan Commitments at such time (or, after
the termination of the Total Revolving Loan Commitment, the Revolving Loans
outstanding at such time).  The insured values for hull and machinery required
under this clause (i) for each Mortgaged Vessel shall at all times be in an
amount equal to the greater of (x) eighty per cent (80%) of the fair market
value of the Mortgaged Vessel and (y) an amount which, when aggregated with such
hull and machinery insured value of the other Mortgaged Vessels (if the other
Mortgaged Vessels are then subject to a Collateral Vessel Mortgage in favor of
the Collateral Agent and have not suffered an Event of Loss), is equal to the
sum of (A) the aggregate principal amount of outstanding Term Loans at such time
and (B) the Total Revolving Loan Commitments at such time (or, after the
termination of the Total Revolving Loan Commitment, the Revolving Loans
outstanding at such time), and the remaining machine and war risk insurance
required by this clause (i) may be taken out as hull and freight interest
insurance.


(ii)           Marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for passengers, fines
and penalties arising out of the operation of the Mortgaged Vessel, including
crew, pollution, spillage or leakage, and workmen’s compensation or
longshoremen’s and harbor workers’ insurance as shall be required by applicable
law) in such amounts approved by the Collateral Agent;  provided, however, that
insurance against liability under law or international convention arising out of
pollution, spillage or leakage shall be in an amount not less than the greater
of:


(y)           the maximum amount available, as that amount may from time to time
change, from the International Group of Protection and Indemnity Associations
(the “International Group”) or alternatively such sources of pollution, spillage
or leakage coverage as are commercially available in any absence of such
coverage by the International Group as shall be carried by prudent shipowners
for similar vessels engaged in similar trades plus amounts available from
customary excess insurers of such risks as excess amounts shall be carried by
prudent shipowners for similar vessels engaged in similar trades; and

 
 

--------------------------------------------------------------------------------

 

(z)            the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Mortgaged Vessel
may be trading from time to time.


(iii)           Collateral Agent’s interest insurance (including extended
mortgagee’s interest-additional perils-pollution) coverage satisfactory to the
Collateral Agent in an amount which, when aggregated with such insured value of
the other Mortgaged Vessels (if the other Mortgaged Vessels are then subject to
a Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss), is equal to 120% of the sum
of (A) the aggregate principal amount of outstanding Term Loans at such time and
(B) the Total Revolving Loan Commitments at such time (or, after the termination
of the Total Revolving Loan Commitment, the Revolving Loans outstanding at such
time); all such Collateral Agent’s interest insurance cover shall in the
Collateral Agent’s discretion be obtained directly by the Collateral Agent and
the Parent shall on demand pay all costs of such cover; premium costs shall be
reimbursed by the Parent to the Collateral Agent.


(iv)           While the Mortgaged Vessel is idle or laid up, at the option of
the Parent or the Borrower and in lieu of the above-mentioned marine and war
risk hull insurance, port risk insurance insuring the Mortgaged Vessel against
the usual risks encountered by like vessels under similar circumstances.


(b)           The marine and commercial war-risk insurance required in this
Schedule IV for each Mortgaged Vessel shall have deductibles no higher than the
following:  (i) Hull and Machinery - U.S. $300,000 for all hull and machinery
claims and each accident or occurrence and (ii) Protection and Indemnity – U.S.
$100,000 for collision liabilities, U.S. $50,000 for cargo claims, U.S. $35,000
for crew claims, U.S. $20,000 passenger claims and U.S. $20,000 all other
claims, in each case each accident or occurrence.


All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral
Agent.  Each policy of marine and war risk hull and machinery insurance with
respect to each Mortgaged Vessel shall provide that the Collateral Agent shall
be named in its capacity as Mortgagee and as a loss payee.  Each entry in a
marine and war risk protection indemnity club with respect to each Mortgaged
Vessel shall note the interest of the Collateral Agent.  The Administrative
Agent, the Collateral Agent and each of their respective successors and assigns
shall not be responsible for any premiums, club calls, assessments or any other
obligations or for the representations and warranties made therein by the
Parent, any of the Parent’s Subsidiaries or any other person.


(c)           The Borrower will furnish the Collateral Agent from time to time
on request, and in any event at least annually, a detailed report signed by a
firm of marine insurance brokers acceptable to the Collateral Agent with respect
to P & I entry, the hull and machinery and war risk insurance carried and
maintained on each Mortgaged Vessel, together with their opinion as to the
adequacy thereof and its compliance with the provisions of this Schedule VI.  At
the Parent’s expense the Parent will cause its insurance broker (which, for the
avoidance of doubt shall be a different insurance broker from the firm of marine
insurance brokers referred to in the immediately preceding sentence) and the P &
I club or association providing P & I insurance referred to in part (a)(ii) of
this Schedule VI, to agree to advise the Collateral Agent by telecopier or
electronic mail confirmed by letter of any expiration, termination, alteration
or cancellation of any policy, any default in the payment of any premium and of
any other act or omission on the part of the Parent or any of its Subsidiaries
of which the Parent has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on any Mortgaged Vessel, and
to provide an opportunity of paying any such unpaid premium or call, such right
being exercisable by the Collateral Agent on a Mortgaged Vessel on an individual
basis and not on a fleet basis.  In addition, the Parent and the Borrower shall
promptly provide the Collateral Agent with any information which the Collateral
Agent reasonably requests for the purpose of obtaining or preparing any report
from the Collateral Agent’s independent marine insurance consultant as to the
adequacy of the insurances effected or proposed to be effected in accordance
with this Schedule VI as of the date hereof or in connection with any renewal
thereof, and the Parent shall upon demand indemnify the Collateral Agent in
respect of all reasonable fees and other expenses incurred by or for the account
of the Collateral Agent in connection with any such report,  provided that the
Collateral Agent shall be entitled to such indemnity only for one such report
during a period of twelve months.

 
 

--------------------------------------------------------------------------------

 

The underwriters, insurance brokers or Protection and Indemnity Associations
shall furnish the Collateral Agent with a letter or letters of undertaking in a
standard format reasonably acceptable to the Collateral Agent confirming inter
alia that:


(i)             they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Collateral Agent in accordance
with the terms of the loss payable clause referred to in the relevant Assignment
of Insurances for each Mortgaged Vessel;


(ii)            they will have endorsed on each and every policy as and when the
same is issued the loss payable clause and the notice of assignment referred to
in the relevant Assignment of Insurances for each Mortgaged Vessel; and


(iii)           they will not set off against any sum recoverable in respect of
a claim against any Mortgaged Vessel under the said underwriters or brokers or
any other person in respect of any other vessel nor cancel the said insurances
by reason of non-payment of such premiums or other amounts.


All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Collateral Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Schedule VI for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured.  The Parent shall, and shall cause its
Subsidiaries to, assign to the Collateral Agent its rights under any policies of
insurance in respect of each Mortgaged Vessel.  The Parent agrees that it shall,
and shall cause each of its Subsidiaries to, deliver, unless the insurances by
their terms provide that they cannot cease (by reason of nonrenewal or
otherwise) without the Collateral Agent being informed and having the right to
continue the insurance by paying any premiums not paid by the Parent, receipts
showing payment of premiums for required insurance and also of demands from the
Mortgaged Vessel’s P & I underwriters shall be provided to the Collateral Agent
at least two (2) days before the risk in question commences.

 
 

--------------------------------------------------------------------------------

 

(d)           Unless the Collateral Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Collateral
Agent for distribution first to itself and thereafter to the Parent or others as
their interests may appear, provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Collateral Agent by notice to
the underwriters upon the occurrence and continuance of a Default or an Event of
Default hereunder, (i) amounts payable under any insurance on each Mortgaged
Vessel with respect to protection and indemnity risks may be paid directly to
(x) the Parent to reimburse it for any loss, damage or expense incurred by it
and covered by such insurance or (y) the person to whom any liability covered by
such insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to each Mortgaged Vessel
involving any damage to each Mortgaged Vessel not constituting an Event of Loss,
may be paid by underwriters directly for the repair, salvage or other charges
involved or, if the Parent shall have first fully repaired the damage or paid
all of the salvage or other charges, may be paid to the Borrower as
reimbursement therefor; provided, however, that if such amounts (including
deductible) are in excess of U.S. $250,000, the underwriters shall not make such
payment without first obtaining the written consent thereto of the Collateral
Agent.


(e)           All amounts paid to the Collateral Agent in respect of any
insurance on the Mortgaged Vessels shall be disposed of as follows (after
deduction of the expenses of the Collateral Agent in collecting such amounts):


(i)             any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Parent or the
Borrower or others shall be paid by the Collateral Agent to, or as directed by,
the Parent or the Borrower;


(ii)            all amounts paid to the Collateral Agent in respect of an Event
of Loss of the Mortgaged Vessel shall be applied by the Collateral Agent to the
payment of the Indebtedness hereby secured pursuant to Section 4.02(c) of the
Credit Agreement;


(iii)           all other amounts paid to the Collateral Agent in respect of any
insurance on the Mortgaged Vessel may, in the Collateral Agent’s sole
discretion, be held and applied to the prepayment of the Obligations or to
making of needed repairs or other work on the Mortgaged Vessel, or to the
payment of other claims incurred by the Parent or any of its Subsidiaries
relating to the Mortgaged Vessel, or may be paid to the Parent or whosoever may
be entitled thereto.

 
 

--------------------------------------------------------------------------------

 

(f)            In the event that any claim or lien is asserted against any
Mortgaged Vessel for loss, damage or expense which is covered by insurance
required hereunder and it is necessary for the Parent or the Borrower to obtain
a bond or supply other security to prevent arrest of such Mortgaged Vessel or to
release the Mortgaged Vessels from arrest on account of such claim or lien, the
Collateral Agent, on request of the Parent or the Borrower, may, in the sole
discretion of the Collateral Agent, assign to any person, firm or corporation
executing a surety or guarantee bond or other agreement to save or release the
Mortgaged Vessel from such arrest, all right, title and interest of the
Collateral Agent in and to said insurance covering said loss, damage or expense,
as collateral security to indemnify against liability under said bond or other
agreement.


(g)           The Borrower shall deliver to the Collateral Agent certified
copies and, whenever so requested by the Collateral Agent, the originals of all
certificates of entry, cover notes, binders, evidences of insurance and policies
and all endorsements and riders amendatory thereof in respect of insurance
maintained pursuant to Section 8.03 of the Credit Agreement and this Schedule VI
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same.  The Collateral Agent
shall be under no duty or obligation to verify the adequacy or existence of any
such insurance or any such policies, endorsement or riders.


(h)           The Parent will not, and will not permit any of its Subsidiaries
to, execute or permit or willingly allow to be done any act by which any
insurance may be suspended, impaired or cancelled, and that it will not permit
or allow the Mortgaged Vessels to undertake any voyage or run any risk or
transport any cargo which may not be permitted by the policies in force, without
having previously notified the Collateral Agent in writing and insured the
Mortgaged Vessels by additional coverage to extend to such voyages, risks,
passengers or cargoes.


(i)             In case any underwriter proposes to pay less on any claim than
the amount thereof, the Parent and the Borrower shall forthwith inform the
Collateral Agent, and if a Default, an Event of Default or an Event of Loss has
occurred and is continuing, the Collateral Agent shall have the exclusive right
to negotiate and agree to any compromise.


(j)            The Parent will, and will cause each of its Subsidiaries to,
comply with and satisfy all of the provisions of any applicable law, convention,
regulation, proclamation or order concerning financial responsibility for
liabilities imposed on the Parent, its Subsidiaries or the Mortgaged Vessels
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Mortgaged Vessels
are from time to time engaged and the cargo carried by it.
 
 

--------------------------------------------------------------------------------